
	

114 HR 4780 : Department of Homeland Security Strategy for International Programs Act
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4780
		IN THE SENATE OF THE UNITED STATES
		May 17, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Secretary of Homeland Security to develop a comprehensive strategy for Department of
			 Homeland Security operations abroad, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Strategy for International Programs Act. 2.Comprehensive strategy for international programs for vetting and screening persons seeking to enter the United States (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive 3-year strategy for international programs of the Department of Homeland Security in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (b)ContentsThe strategy required under subsection (a) shall include, at a minimum, the following: (1)Specific Department of Homeland Security risk-based goals for international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (2)A risk-based method for determining whether to establish new international programs in new locations, given resource constraints, or expand existing international programs of the Department, in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (3)Alignment with the highest Department-wide and Government-wide strategic priorities of resource allocations on international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (4)A common reporting framework for the submission of reliable, comparable cost data by components of the Department on overseas expenditures attributable to international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
 (c)ConsiderationsIn developing the strategy required under subsection (a), the Secretary of Homeland Security shall consider, at a minimum, the following:
 (1)Information on existing operations of international programs of the Department of Homeland Security in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States that includes corresponding information for each location in which each such program operates.
 (2)The number of Department personnel deployed to each location at which an international program referred to in subparagraph (A) is in operation during the current and preceding fiscal year.
 (3)Analysis of the impact of each international program referred to in paragraph (1) on domestic activities of components of the Department of Homeland Security.
 (4)Analysis of barriers to the expansion of an international program referred to in paragraph (1). (d)FormThe strategy required under subsection (a) shall be submitted in unclassified form but may contain a classified annex if the Secretary of Homeland Security determines that such is appropriate.
			
	Passed the House of Representatives May 16, 2016.Karen L. Haas,Clerk
